DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract describes a fluid circuit monitoring system and the components it includes however, the abstract does not describe an improvement to the art by the system.  
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Fluid Circuit Monitoring System With Improved Preventive Maintenance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Selvan et al US7162927 (hereinafter “Selvan”) in view of Data Instr INC CA 2261202 (hereinafter “Data”).
Regarding claim 1, Selvan discloses a fluid circuit monitoring system (Sensor Package-10) for monitoring a fluid circuit, comprising: a pressure sensor (Pressure Sensor-22) for sensing a pressure of fluid flowing in the fluid circuit, the pressure sensor comprising a sensing port (pressure cap-26) configured to receive fluid therein; an interface member (port-28) fluidly communicating the fluid circuit to the pressure sensor, the interface member extending from a first end to a second end, the interface member comprising a channel having: a channel inlet in fluid communication with the fluid circuit and configured to be coupled thereto via tubing (left side of port-28); and a channel outlet (right side of port-28) connected to the sensing port of the pressure sensor, a control unit (Circuit on PCB) operatively connected to the pressure sensor for receiving, from the pressure sensor, a signal representative of the pressure measured by the pressure sensor; a printed circuit board (PCB), a housing (housing-12) supporting the PCB and at least partly enclosing the PCB, the pressure sensor and the interface member therein. (Fig 1-4, Col 4 line 3 – Col 5 line 25)
However, Selvan fails to disclose the interface member is supported by the PCB; the pressure sensor is mounted to and in communication with the PCB; and the control unit is in communication with the PCB; a housing supporting the PCB and at least partly enclosing the PCB, the pressure sensor and the interface member therein; and wherein the first end of the interface member is abutted by the pressure sensor and the second end of the interface member is abutted by the housing such that the interface member is collaboratively retained in place by the pressure sensor and the housing. Data discloses the interface member is supported by the PCB; the pressure sensor is mounted to and in communication with the PCB; and the control unit is in communication with the PCB; and wherein the first end of the interface member is abutted by the pressure sensor and the second end of the interface member is abutted by the housing such that 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Data into Selvan for the purpose of creating a more stable device. The modification would allow for a more stable mechanical design which increases the life of the device.
Regarding claim 2, Selvan in view of Data disclose the system according to claim 1.
Furthermore, Selvan discloses the pressure sensor (sensor-22) is a pressure differential sensor; the sensing port (pressure cap-26) is a first sensing port; the pressure differential sensor comprises a second sensing port (ports-28 and 38 are respective first and second ports) configured to receive fluid therein; the channel is a first channel; the channel inlet and the channel outlet are a first channel inlet and a first channel outlet; the first channel inlet is fluidly connected at a first location of the fluid circuit; the interface member comprises a second channel having: (i) a second channel inlet fluidly connected at a second location of the fluid circuit and configured to be coupled thereto via tubing; and (ii) a second channel outlet connected to the second sensing port of the pressure differential sensor, the signal received by the control unit, from the pressure differential sensor, is representative of a pressure differential between the first location and the second location of the fluid circuit as measured by the pressure differential sensor. (See Fig 2 which shows the configuration of the respective ports and inlets.)
Regarding claim 3, Selvan in view of Data disclose the system according to claim 1.

Regarding claim 4, Selvan in view of Data disclose the system according to claim 1.
Furthermore, Selvan discloses a resin is applied at an interface between the interface member and the pressure sensor (sensor-22). (Fig 1-4, Col 4 line 45-51)
Regarding claim 5, Selvan in view of Data disclose the system according to claim 1.
Furthermore, Selvan discloses the interface member is integrally formed with the housing (wall member-18 connected with cap-26 which includes ports-28,38). (Fig 1-4, Col 4 line 3-66)
Regarding claim 9, Selvan in view of Data disclose the system according to claim 2.
Furthermore, Selvan discloses the first channel inlet and the second channel inlet are aligned along a generally horizontal axis; and the first channel outlet and the second channel outlet are aligned along a generally vertical axis. (See Fig 2 which shows the configuration of the respective ports and inlets.)
Regarding claim 10, Selvan in view of Data disclose the system according to claim 1.
Furthermore, Selvan discloses the channel inlet has a first diameter; the channel outlet has a second diameter; and the first diameter is greater than the second diameter. (See Fig 2 which shows the configuration of the respective ports and inlets.)

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 allowed.
The following is a statement of reasons for the indication of allowable subject matter: Prior arts such as Selvan and Data made available do not teach, or fairly suggest, a temperature sensing unit for sensing a temperature of fluid circulating in the fluid circuit, the temperature sensing unit comprising: a first temperature probe positioned at the first location of the fluid circuit; and a second temperature probe positioned at the second location of the fluid circuit, wherein: the control unit is operatively connected to the first and second temperature probes for receiving, from the first and second temperature probes, signals representative of fluid temperatures at the first and second locations of the fluid circuit; and the control unit is operable to determine, based on the fluid temperatures at the first and second locations, a temperature differential between the first and second locations of the fluid circuit according to claim 6, or the heat exchanger is a water block; the heat exchanging body of the water block is configured to be in contact with a component to be cooled; and the fluid circuit comprises a conduit defined by the heat exchanging body of the water block as disclosed in claim 12.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855